DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the arguments received 2/25/2022.  Claims 1-19 of most recently filed 10/26/2021 Claims were canceled.  New Claims 20-41 were added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “suction unit” in Claims 20, 24, and 34, “air channeling unit” in Claim 20, and “exhaust unit” in Claim 20, 26, and 36.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 28 and 38 recite the limitation "the constant cross section portion".  There is insufficient antecedent basis for this limitation in the claims since a constant cross section portion has not been previously claimed.

Claims 39-41 are duplicate claims to Claims 29-31, therefore it is unclear how the claims distinctly claim the subject matter which the inventor or a joint inventor.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39-41 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 38-41 are identical to Claims 29-31 therefore they fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

As necessitated by amendment, Claims 20-27, 30, 32-37, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikezaki et al. US 4,533,370 (hereafter Ikezaki et al.).

Regarding Claim 20, Ikezaki et al. anticipates:
20. (Previously Presented) A vacuum cleaner (electric cleaner 1) comprising: 
a container (assembly comprising upper housing 2 and lower housing 3) delimiting an inner collection volume (dust collection case 8); 
a suction unit (electric air blower 19) provided with a motor and an impeller coupled with the motor, the suction unit having at least one inlet port (air intake 14), at an impeller inlet side (Figure 4), and at least one outlet port (exhaust outlet 22), at an impeller outlet side (Figure 4); and 
an air channeling unit (cavity at rear opening of main filter 11 or cavity inside rubber 20, Figure 4), operative between the container and the suction unit (Figure 4), having an intake side facing the inner collection volume (Figure 4), wherein 
the vacuum cleaner further comprises an exhaust unit (assembly downstream of electric air blower 19 as shown in Figures 4, 5, 6, and 8) including:
a collection chamber (air blower chamber 17) defining a substantially annular airflow volume concentric with said suction unit (airflow though noise absorber 23, noise absorbing board 24 and toward exhaust outlet 22, Figure 4) and positioned around one or more outlet ports of the suction unit to collect air coming from the impeller and convey collected air to an outlet port of the collection chamber (Figure 4), and 
two opposed exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27), each of the two channels surrounding a respective portion of the collection chamber (Figure 4) and having an intake end (at air intake 26, Figure 4), in correspondence of the outlet port of said collection chamber (Figure 4), and a respective outlet end (at exhaust outlets 27, Figure 4), opposed to the intake end to discharge air drawn in by the suction unit (Figure 4)(see labeled claim elements in Figure 4 below).  


    PNG
    media_image1.png
    943
    1130
    media_image1.png
    Greyscale


Regarding Claim 21, Ikezaki et al. anticipates:
21. (Previously Presented) The vacuum cleaner according to claim 20, wherein the two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27) are symmetrically opposed and substantially identical the one to the other (Figures 4 and 6).  

Regarding Claim 22, Ikezaki et al. anticipates:
22. (Previously Presented) The vacuum cleaner according to claim 20, wherein the outlet end (at exhaust outlets 27, Figure 4) of each of the two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27) is separate and spaced from the outlet end of the other of the two exhaust channels thereby forming two distinct and spaced apart air discharge openings (split exhaust outlet 29)(Figures 4, 6, and 8).  

Regarding Claim 23, Ikezaki et al. anticipates:
23. (Previously Presented) The vacuum cleaner according to claim 20 or 21, wherein a respective outlet filter (noise shielding material 32 which is a porous material which also is a filter) is located at each outlet end (at exhaust outlets 27, Figure 4) of each one of the two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27)(Figures 4 and 6).  

Regarding Claim 24, Ikezaki et al. anticipates:
24. (Previously Presented) The vacuum cleaner according to claim 20, wherein the vacuum cleaner (electric cleaner 1) has an alveolar pad (noise absorber 23) covering an inner surface of the collection chamber (air blower chamber 17) surrounding the suction unit (electric air blower 19).  

Regarding Claim 25, Ikezaki et al. anticipates:
25. (Previously Presented) The vacuum cleaner according to claim 20, wherein the vacuum cleaner (electric cleaner 1) has a further alveolar pad (noise absorber 31 and noise shielding material 32 which are porous foam materials) at least covering inner surfaces of said two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27) facing the collection chamber (air blower chamber 17).  

Regarding Claim 26, Ikezaki et al. anticipates:
26. (Previously Presented) The vacuum cleaner according to claim 20, wherein the exhaust unit (assembly downstream of electric air blower 19 as shown in Figure 4) comprises a flow diverter (as shown in Figures 4 and 6) positioned in front of (as shown in Figure 4 depending on relative reference location) said outlet port (exhaust outlet 22) and configured to divide the flow exiting from the same outlet port into respective flow streams directed into said two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27)(as shown in Figures 4 and 6, the flow from the air blower chamber 17 is diverted into two flow streams as claimed).  

Regarding Claim 27, Ikezaki et al. anticipates:
27. (Previously Presented) The vacuum cleaner according to claim 20, wherein the outlet end (at exhaust outlets 27, Figure 4) of each exhaust channel (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27) comprises a diverging portion (exhaust outlet 29) which is divergent in shape (Figures 5 and 8) proceeding away from (downstream from) the intake end (at air intake 26, Figure 4) and a constant cross section portion (labeled in attached Figure 4 above) consecutive to the diverging portion (Figures 4-6 and 8).  

Regarding Claim 30, Ikezaki et al. anticipates:
30. (Previously Presented) The vacuum cleaner according to claim 25, wherein the further alveolar pad (noise absorber 31 and noise shielding material 32 which are porous foam materials) is a further foam pad (soft-foamed polyurethane foam).  

Regarding Claim 32, Ikezaki et al. anticipates:
32. (Previously Presented) The vacuum cleaner according to claim 21, wherein the outlet end (at exhaust outlets 27, Figure 4) of each of the two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27)(Figures 4 and 6) is separate and spaced from the outlet end of the other of the two exhaust channels thereby forming two distinct and spaced apart air discharge openings (split exhaust outlet 29)(Figures 4, 6, and 8).  

Regarding Claim 33, Ikezaki et al. anticipates:
33. (Previously Presented) The vacuum cleaner according to claim 21, wherein a respective outlet filter (noise shielding material 32 which is a porous material which also is a filter) is located at each outlet end (at exhaust outlets 27, Figure 4) of each one of the two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27)(Figures 4 and 6).  

Regarding Claim 34, Ikezaki et al. anticipates:
34. (Previously Presented) The vacuum cleaner according to claim 21, wherein the vacuum cleaner (electric cleaner 1) has an alveolar pad (noise absorber 23) covering an inner surface of the collection chamber (air blower chamber 17) surrounding the suction unit (electric air blower 19).  

Regarding Claim 35, Ikezaki et al. anticipates:
35. (Previously Presented) The vacuum cleaner according to claim 21, wherein the vacuum cleaner (electric cleaner 1) has a further alveolar pad (noise absorber 31 and noise shielding material 32 which are porous foam materials) at least covering inner surfaces of said two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27) facing the collection chamber (air blower chamber 17).  

Regarding Claim 36, Ikezaki et al. anticipates:
36. (Previously Presented) The vacuum cleaner according to claim 21, wherein the exhaust unit (air blower chamber 17) comprises a flow diverter (as shown in Figures 4 and 6) positioned in front of (as shown in Figure 4 depending on relative reference location) said outlet port (exhaust outlet 22) and configured to divide the flow exiting from the same outlet port into respective flow streams directed into said two exhaust channels (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27)(as shown in Figures 4 and 6, the flow from the air blower chamber 17 is diverted into two flow streams as claimed). 

Regarding Claim 37, Ikezaki et al. anticipates:
37. (Previously Presented) The vacuum cleaner according to claim 21, wherein the outlet end (at exhaust outlets 27, Figure 4) of each exhaust channel (two air flow paths shown best in Figures 4 and 6 routing air at air intake 26 to exhaust outlets 27) comprises a diverging portion (exhaust outlet 29) which is divergent in shape (Figures 5 and 8) proceeding away from (downstream from) the intake end (at air intake 26, Figure 4) and a constant cross section portion (labeled in attached Figure 4 above) consecutive to the diverging portion (Figures 4-6 and 8).  

Regarding Claim 40, Ikezaki et al. anticipates:
40. (Previously Presented) The vacuum cleaner according to claim 25, wherein the further alveolar pad (noise absorber 31 and noise shielding material 32 which are porous foam materials) is a further foam pad (soft-foamed polyurethane foam).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezaki et al. US 4,533,370 (hereafter Ikezaki et al.).

Regarding Claim 29, Ikezaki et al. teaches:
29. (Previously Presented) The vacuum cleaner according to claim 24, wherein the alveolar pad (noise absorber 23) is a foam pad (porous – perhaps soft-foamed polyurethane, see discussion below).  

Ikezaki et al. teaches a noise absorber 31 and a noise shielding material 32 that are porous foam pads made of soft-foamed polyurethane foam.  Ikezaki et al. teaches that the noise absorber 23 is porous pad, however, he does not specifically identify the porous material for noise absorber 23 as a foam pad as 

Regarding Claim 39, Ikezaki et al. teaches:
39. (Previously Presented) The vacuum cleaner according to claim 24, wherein the alveolar pad (noise absorber 23) is a foam pad (porous – perhaps soft-foamed polyurethane, see discussion below).  

Ikezaki et al. teaches a noise absorber 31 and a noise shielding material 32 that are porous foam pads made of soft-foamed polyurethane foam.  Ikezaki et al. teaches that the noise absorber 23 is porous pad, however, he does not specifically identify the porous material for noise absorber 23 as a foam pad as claimed.  It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the porous material of the noise absorber 23, if necessary, to be the same porous foam pad material of the noise absorber 31 and a noise shielding material 32 disclosed by Ikezaki et al. which are foam pads with the motivation to use similar materials with known availability, applicability, and noise absorbing properties. 

As necessitated by amendment, Claims 31 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ikezaki et al. US 4,533,370 (hereafter Ikezaki et al.) in view of Bhatia “HVAC - How to Size and Design Ducts”, November 13, 2014 – specifically page 48.

Regarding Claims 31 and 41, Ikezaki et al. teaches a flow diverter which is flat resulting in two “square” shaped elbow transitions in two opposite directions.  It is common knowledge fluid dynamics to one with ordinary skill in the art at time of the invention that this structure results in excessive turbulence and high pressure losses which deteriorates the performance of the air flow through the system.  The reference Bhatia discloses evidence of this common knowledge fluid dynamics of airflow through elbow transitions in the attached figure below extracted from page 48.  It discloses how changing the air flow direction along a smooth transition is better than a square transition since it reduces air turbulence and pressure losses.  Bhatia does not provide a figure that shows the exact ducting arrangement of the Ikezaki et al. where airflow from a single duct is diverted into two opposing ducts.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


To demonstrate how the air would flow through the arrangement of Ikezaki et al., the Examiner created a modified version (below) of the figure from Bhatia to show the Ikezaki et al. duct is essentially two back to back “square” elbows (leftmost).  The rightmost shows two back to back radiused elbows showing an improved airflow through the duct.  When comparing the rightmost and leftmost configurations, it would have been obvious to one with ordinary skill in the art at the time of the invention that the radiused elbow improvement is primarily a result of the highlighted V-shaped diverter added to the flat diffuser configuration.  Therefore, it would have been obvious to modify the flat diffuser configuration taught by Ikezaki et al. flow to include a V-shaped diverter with the motivation of ensuring uniformity of the airflow, greatly reducing turbulence and reducing the 


    PNG
    media_image3.png
    508
    758
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 28 and 38 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claim Objections


Claim Objections
The examiner has reviewed the applicant’s amendments and found them unsatisfactory.  Therefore, the examiner maintains the previous Claim Objections.

Rejection Under 35 U.S.C. 112(d)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(d). 

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed February 25, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1, 2, and 4-6 under McAllister US 2,507,672 have been fully considered.  As necessitated by the amendment cancelling Claims 1-19, the rejections have been withdrawn.








Applicant’s arguments with respect to the McAllister reference have been considered but are moot because the new ground of rejection does not rely on that reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723